DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 11-18 in the reply filed on 24 May 2022 is acknowledged.
Claims 1-4 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A PREPARATION METHOD OF A PLANT-BASED FUNCTIONAL POLYESTER FILAMENT.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (U.S. Patent Application Publication 2008/0226584 A1) in combination with Yuan (CN 109135208 A).
             Regarding claim 5, Krishnan (see the entire document, in particular, paragraphs [0012], [0039], [0041], [0046], [0048], [0050], [0051], [0060] and [0061]) teaches a process of making a plant-based functional polyester filament (see paragraphs [0012] (process of making anti-microbial or anti-static polymer materials from a base polymer), [0041] (base polymer is a polyester) and [0051] (composition includes plant or botanical extracts) of Krishnan), including the steps of (a) preparing a plant-based functional polyester masterbatch (see paragraphs [0060] (processing or pre-compounding into a masterbatch)  and [0061] (prepare masterbatches) of Krishnan); (a)(i) heating polyester chips to a molten state (see paragraphs [0060] (masterbatch is mixed thoroughly before adding to the fiber-making polymer) and [0061] (masterbatches are made with a Banbury mixer) of Krishnan); (a)(ii) adding an anti-oxidant and a dispersant to the molten polyester and stirring the molten polyester (see paragraphs [0039] (dispersing agents) and [0051] (anti-oxidants) of Krishnan); (a)(iii) adding a protective agent and a plant extract to the molten polyester and stirring the molten polyester (see paragraphs [0046] (chitosan), [0048] (carbon nanotubes) and [0051] (plant or botanical extracts) of Krishnan); (a)(iv) adding a modifier to the molten polyester (see paragraph [0050] (oils, ethylene-bis-stearamide) of Krishnan); (a)(v) obtaining a mixture by uniformly mixing the molten polyester (see paragraphs [0060] (processing or pre-compounding into a masterbatch) and [0061] (prepare masterbatches) of Krishnan); and (a)(vi) performing an extrusion granulation process on the mixture (see paragraph [0061] (pelletizing in an extruder) of Krishnan). Krishnan does not explicitly teach (1) that the polyester is PET (i.e., polyethylene terephthalate). Yuan (see the entire document, in particular, page 1, lines 2-3; page 2, lines 4 and 11-15 of the translation) teaches a process of making a PET masterbatch (see page 1, lines 2-3 of Yuan), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a PET masterbatch in the process of Krishnan in view of Yuan because PET is a type of polyester and to provide simple preparation of a PET masterbatch, and provide good dispersability and compatibility between the masterbatch and the polyester plastic (see page 2, lines 11-15 of Yuan).
             Regarding claim 6, the mass ratio of the ingredients would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Krishnan in view of Yuan in order to provide PET material (from masterbatch PET plus virgin PET) having desired properties.
             Regarding claims 16, 17 and 18, the filament properties would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date in the process of Krishnan in view of Yuan in order to provide PET filaments for a desired end use. Furthermore, since the combination of Krishnan and Yuan teaches the recited materials (i.e., PET, anti-oxidant, dispersant, protective agent, plant extract, modifier; claim 5 does not recite any particular amounts of these materials), the PET filaments of Krishnan (in combination with Yuan) are presumed to have the properties recited in claims 16, 17 and 18.
             Regarding claim 19, see page 2, line 4 (peppermint extract) of Yuan.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (U.S. Patent Application Publication 2008/0226584 A1) in combination with Yuan (CN 109135208 A) as applied to claims 5, 6 and 16-19 above, and further in view of Antikow et al (U.S. Patent 5,207,959 A).
             Regarding claim 13, Krishnan (in combination with Yuan) teaches a process of making a plant-based functional polyester (e.g., PET) masterbatch, but does not explicitly teach (1) uniformly mixing PET chips and a plant-based polyester masterbatch, melting the PET chips and plant-based polyester masterbatch by screw extrusion, and extruding the melt from a spinning nozzle to obtain plant-based functional polyester filament. Antikow et al (see the entire document, in particular, col. 1, lines 7-9; col. 2, lines 32-33; col. 3, lines 31-52) teaches a process of making PET filaments (see col. 1, lines 7-9 of Antikow et al), including uniformly mixing PET chips and a PET masterbatch (see col. 3, lines 31-52 of Antikow et al), melting the PET chips and PET masterbatch by screw extrusion (see col. 3, lines 31-52 of Antikow et al), and extruding the melt from a spinning nozzle to obtain PET filaments (see col. 1, lines 7-9 and col. 3, lines 31-52 of Antikow et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to uniformly mix PET chips and a plant-based polyester masterbatch, melt the PET chips and plant-based polyester masterbatch by screw extrusion, and extrude the melt from a spinning nozzle to obtain plant-based functional polyester filament in the process of Krishnan (in combination with Yuan) in view of Antikow et al in order to improve production efficiency (see col. 1, lines 7-9 of Antikow et al).
             Regarding claim 14, see col. 2, lines 32-33 (2 – 10% masterbatch) of Antikow et al.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (U.S. Patent Application Publication 2008/0226584 A1) in combination with Yuan (CN 109135208 A) and Antikow et al (U.S. Patent 5,207,959 A) as applied to claims 5, 6, 13, 14 and 16-19 above, and further in view of Gao et al (CN 104674454 A).
             Regarding claim 15, Krishnan (in combination with Yuan and Antikow et al) does not explicitly teach (1) a spinning nozzle diameter of approximately 5 - 50µm. Gao et al (see the entire document, in particular, paragraphs [0002], [0017], [0027] and [0054] of the translation) teaches a process of making polyester filaments (see paragraph [0002] (process of making polylactic acid (i.e., a thermoplastic polyester) fibers) of Gao et al), wherein a spinning nozzle has a diameter of 0.02 mm (or 20 µm) (see paragraphs [0027] and [0054] of Gao et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinning nozzle having a diameter of approximately 5 - 50µm in the process of Krishnan (in combination with Yuan and Antikow et al) in view of Gao et al in order to provide a simple method for making products from polylactic acid (i.e., a thermoplastic polyester) fibers (see paragraph [0017] of Gao et al).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742